--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFIDENTIAL


CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE
BEEN SEPARATELY FILED WITH THE COMMISSION.
 
 
graphic [logo.jpg]
 
  Compensation Plan 2013   Name:   Base Compensation: $                       
 per pay period

 

--------------------------------------------------------------------------------

The 2013 incentive Bonus Plan includes three primary components:
a.  
One component based on Company Sales Bookings

b.  
One component based on Company Revenue

c.  
One component based on Company EBITDA

d.  
The “Targets” for the Bonus Plan exceed the 2013 Budget

 
 
Sales Bookings Target Bonus
45%
 
Revenue Target Bonus
25%
 
EBITDA Target Bonus
30%
     

 
·  
The company bonus is paid annually.

·  
Once paid, there is no recapture.



Participation:
·  
Individuals must be active employees in good standing at the end of the year the
bonus is earned in order to participate.



Pay-Out-Requirements:


·  
The entry point into the plan for the bookings related Company Financial Goals
begins when bookings achievement is at least 90% of targeted levels and EBITDA
(after all bonus payments) is at least $15M. The bonus payment for the sales
bookings-related Company Financial Goals is based on actual sales bookings as a
percentage of targeted sales margin:

         -
If actual bookings achievement is less than 90% of targeted bookings there is no
bookings bonus payable.

         -
Exponential increase: If actual bookings achievement is 90% of targeted
bookings, 50% of the total bookings bonus pool is payable. For every one percent
additional achievement between 90% and 100%, an additional 5% of the
bookings-related bonus pool is payable.   As an example, if the Company achieves
95% of its bookings target, 75% of the sales bookings-related bonus pool would
be payable.

         -
Exceeding budget: the linear increase continues above 100% of budget at 5% for
each 1% over 100%. For example, If actual bookings are 110% of targeted
bookings, 150% of the booking-related bonus pool is payable to provide an extra
incentive to exceed the budget.

         -
Cap:  Awards under this portion of the plan shall be capped at 200% of the total
bookings-related bonus pool.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
·  
The entry point into the plan for the revenue-related Company Financial Goals
begins when revenue is at least 95% of targeted levels and EBITDA (after all
bonus payments) is at least $15M. The bonus payment for the revenue-related
Company Financial Goals is based on actual revenue as a percentage of targeted
revenue:

          - 
If actual revenue is less than 95% of targeted revenue there is no revenue bonus
payable.

         -
Exponential increase: If actual revenue is 95% of targeted revenue, 75% of the
total revenue-related bonus pool is payable. For every one percent additional
achievement between 95% and 100%, an additional 5% of the revenue-related bonus
pool is payable.   As an example, if the Company achieves 97% of its revenue
budget, 85% of the revenue-related bonus pool would be payable.

         -
Exceeding budget: the linear increase continues above 100% of target at 2.5% for
each 1% over 100% up to 105% and 5% from 105% to Cap. For example, If actual
revenue is 110% of targeted revenue, 137.5% of the revenue-related bonus pool is
payable to provide an extra incentive to exceed the budget.

         -
Cap:  Awards under this portion of the plan shall be capped at 200% of the total
revenue-related bonus pool.



·  
The entry point into the plan for the EBITDA-related Company Financial Goals
begins when revenue is at least 90% of targeted levels and EBITDA (after all
bonus payments) is at least 92.5% of targeted levels. The bonus payment for the
EBITDA-related Company Financial Goals is based on actual EBITDA as a percentage
of targeted EBITDA:

         -
If actual EBITDA is less than 92.5%  of targeted EBITDA there is no bonus
payable.

         -
If actual EBITDA is equal to 92.5% of budgeted EBITDA, 85.00% of the
EBITDA-related bonus pool is payable. For every 1.5% additional achievement
between 92.5% and 100%, an additional 3% of the EBITDA-related bonus pool is
payable. As an example, if actual EBITDA is 97% of targeted EBITDA, 94% of the
EBITDA-related bonus pool is payable, etc.

         -
Exceeding budget: Provided that the Company has achieved at least 100% of both
its revenue- and sales bookings-related targets, the linear increase in the
EBITDA-related bonus continues above 100% of target at .5% (one-half of one
percent) for each 1% over 100% to 115% of target and at 1% over 115% to Cap. For
example, provided that at least 100% of the revenue and sales margin targets
have been achieved and actual EBITDA is 112% of targeted EBITDA, 106% of the
EBITDA-related bonus pool is payable to provide an extra incentive to exceed the
target.

         -
Cap:  Awards under this portion of the plan shall be capped at 200% of the total
EBITDA-related bonus pool.

 
·  
Note:

-   
   Targeted amounts for 2013:

 
§ Bookings
- $[CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION]
 
§ Revenue
- $[CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION]
 
§ EBITDA
- $[CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION]

-   
   For the purpose of all bonus calculations, the actual and budgeted EBITDA
numbers need to include the actual and budgeted bonus amounts respectively.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
GENERAL TERMS & CONDITIONS


Fiscal 2013 Incentive Bonus Plan


 
1.1           INTRODUCTION
Your 2013 Incentive Bonus Plan (“the Plan”), is designed to provide you a
financially attractive and equitable compensation package.  The plan is designed
to reward you for significantly contributing to the attainment of Greenway
Medical Technologies’ (“Greenway”) corporate objectives and enhance Greenway’s
presence in the marketplace.
 
1.2           PLAN TERM
This Plan is effective starting July 1, 2012, continuing through June 30, 2013,
unless modified via written addendum during this period by Greenway Board of
Directors Compensation Committee.
 
1.3           PLAN ELIGIBILITY AND PARTICIPATION
To participate in this Plan, you must confirm receipt and understanding of the
Plan provisions, agree to its terms and conditions [and abide by the Greenway
Non-Disclosure Agreement by keeping this Plan Private & Confidential].
 
1.4           PLAN CHANGES AND DURATION
This Plan shall not be modified unless authorized in writing by the Greenway
Board of Directors Compensation Committee.  While every effort will be made to
hold plan changes to a minimum, Greenway’s Board of Directors Compensation
Committee reserves the right to make reasonable - modifications, changes at any
time, where there is areas of ambiguity, interpretation or any significant
changes in the business.
 
1.5           PLAN INTERPRETATION
The Greenway Board of Directors Compensation Committee as it may apply to any
one individual person, matter or circumstance will make final interpretations of
the Plan when an issue of ambiguity or interpretation is encountered.  All Plan
interpretations by the aforementioned (either jointly or individually) are
considered final.  This Plan is not intended and shall not be construed to imply
an employment contract between Greenway and any of its employees.


The Participant named above is eligible to participate in the Greenway 2013
Incentive Bonus Plan.  The Plan is not intended and shall not be construed to
imply a contract of employment between the Participant and Greenway.  All
reasonable interpretations of the Plan by the Greenway Board of Directors
Compensation Committee are final, binding and not subject to appeal.  No
Participant has the right to receive payment from the Plan until all conditions
and the Participant has met terms of the Plan and the Participant has signed and
returned this Plan Acknowledgment.




 

      [Name] Date   [Name] Date

 